Order entered September 1, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00577-CV

                     IN THE INTEREST OF I.P., A CHILD

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-00991

                                      ORDER

      Before the Court is appellant’s August 31, 2022 unopposed motion for a

second extension of time to file her brief. Appellant seeks an extension of twenty-

one days due, in part, to the recent filing of a supplemental clerk’s record.

      We GRANT the motion and ORDER the brief be filed no later than

September 26, 2022.


                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE